Citation Nr: 1812917	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  16-17 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N.Yeh, Associate Counsel
INTRODUCTION

The Veteran served on active duty in the United States Air Force from August 1960 to January 1963.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  

The Veteran testified at a Board hearing in October 2017.  A copy of the hearing transcript is associated with the record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  There is at least an approximately balance of positive and negative evidence as to whether the Veteran has bilateral hearing loss disability as a result of his active service.

2.  There is at least an approximately balance of positive and negative evidence as to whether the Veteran has tinnitus as a result of active service.  


CONCLUSIONS OF LAW

1.  Resolving doubt in favor of the Veteran, the criteria for service connection for bilateral hearing are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).  

2.  Resolving doubt in favor of the Veteran, the criteria for service connection for tinnitus are met.  38 U.S.C. §§ 1131, 5103, 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist 

In light of the favorable decision to grant service connection for the Veteran claims below, a discussion of the VA's duties to notify and assist is not necessary.

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected. When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310 (a).  Secondary service connection may also be established for a nonservice-connected disability which is aggravated by a service connected disability.  In such an instance, the Veteran may be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation. 38 C.F.R. § 3.310 (b); see Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Hearing loss, if sensorineural in nature, is a "chronic disease" listed under 38 C.F.R. § 3.309 (a); therefore, 38 C.F.R. § 3.303 (b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease shown in service or within the presumptive period, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303 (b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. 3.309 (a), therefore 38 C.F.R. § 3.303 (b) does not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.  The provisions of 38 C.F.R. § 3.385 do not require that hearing loss be shown as defined in that regulation at the time of separation from service, if there is sufficient evidence to demonstrate a relationship between a veteran's service and his current disability.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran contends that he developed hearing loss and tinnitus as a result of significant noise exposure during service.  He asserts that exposure was due to weapons fire and jet engine noise.  During his Board hearing, the Veteran added that his participation in the snow removal crew also exposed him to loud engine sounds without hearing protection.  

Service treatment records did not suggest hearing loss in service.  The Veteran's enlistment examination in August 1960 indicated that an audiology test was not conducted.  The Veteran testified that he underwent whisper tests to determine his hearing acuity during service.  

Post service, the Veteran was employed as a building contractor.  In discussing possible noise exposure at work, the Veteran explained that as a contractor, his employment duties did not require him to be on work sites.  While his subcontractors are on construction sites, the Veteran handles the business finances and conducts the final inspections, thus, avoiding construction noise.  

On balance, the Board finds the Veteran's competent and credible testimony highly probative of hearing impairment in service and its continuity since then.  Thus, exposure to acoustic trauma is conceded.  While a whisper test was conducted and audiology results were reported at separation, findings of zero decibels in all frequencies is an unreliable result and is inconsistent with the Veteran's level of noise exposure.  The whisper test was an unreliable source for determining whether the Veteran had hearing loss in service and it would not be totally dispositive of substantiating hearing loss that the Veteran may have sustained.  

During service, the Veteran was exposed to jet engines, air compressors, spray guns, machines, and runway noise.  After his separation, the Veteran held several employments where he was not exposed to high noise levels.  This was indeed acknowledged in the February 2014 VA audiology report.  In addition, the Veteran admitted that while he engaged in hunting and target practice, he always uses hearing ear protection.  In fact, the Veteran indicated that the only time hearing protection wasn't used was during target practice during service.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. at 49 (1990). Given the Veteran's current diagnosis of bilateral hearing loss, his reports of ongoing hearing problems since service, and substantiated in-service noise exposure that it is as least as likely as not that the Veteran's condition is related to such exposure, reasonable doubt is resolved in favor of the Veteran and service connection for bilateral hearing loss is granted. 38 U.S.C. § 5107 (b).

As for the Veteran's tinnitus, he asserted that it began while in service.  During his October 2017 hearing, he testified that aside from his exposure to military noise, he suffered from a flu and was quarantined for approximately one week.  After his discharge from the hospital, he noticed ringing in his ears, which continued to exist presently.  The Board notes that the Veteran's service treatment record documents a week long hospitalization due to Influenza in October 1962, thereby confirming the Veteran's account.  

During his February 2014 VA audiology examination, the Veteran reported that his recurrent tinnitus was constant, but said that it began in the late 1970s.  While the Board notes that his statement regarding tinnitus onset is inconsistent his testimony at the Board hearing, the Veteran has explained that his prior statement to the examiner was a mistake as he was unable to recall a specific date.  

The record contains both positive and negative evidence regarding the onset of tinnitus.  The Court has specifically held that tinnitus is a type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  As such, the primary role of the Board in adjudicating the tinnitus claim is to assess the credibility of the Veteran's statements.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In this case, the Board finds the Veteran's testimony as to the onset of his tinnitus credible, and he has credibly reported that his tinnitus began in-service and has continued to the present time.   The Veteran has not attempted to bolster or exaggerate his symptoms.

Therefore, the evidence in this case is evenly balanced enough so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   As such, the criteria for service connection for tinnitus have been met.  




ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


